Order entered August 15, 2018




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                  No. 05-18-00729-CV

                              TAMMI STROUD, Appellant

                                           V.

                           CLEARVIEW ENERGY, Appellee

                     On Appeal from the 14th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-18-05580

                                        ORDER
      Before the Court is appellee’s August 10, 2018 unopposed motion to extend time. We

GRANT the motion and ORDER the brief be field no later than August 17, 2018.


                                                  /s/   DAVID EVANS
                                                        JUSTICE